Citation Nr: 0118120	
Decision Date: 07/11/01    Archive Date: 07/16/01

DOCKET NO.  99-21 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for osteoarthritis 
of the shoulders, knees, and thoracic spine, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for anterior 
cervical fusion of C6-C7, currently evaluated as 20 percent 
disabling.

3.  Entitlement to an increased evaluation for status post 
laminectomy of L4-5, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1954 to 
January 1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The appellant appeared at a hearing held at the RO on January 
11, 2000.  A transcript of that hearing has been associated 
with the record on appeal.

The issue relating to the appellant's bilateral elbow 
disability, mentioned by the appellant in his February 19, 
1998 claim, is referred to the RO for appropriate 
development.  Presumably, he seeks to establish service 
connection for a disability related to the elbows.  

Additionally, the issue of entitlement to a total rating 
based on individual unemployability due to service connected 
disability, raised by the evidence in a September 16, 1999 
examination report is referred to the RO for appropriate 
development.





REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.


1.  Cervical spine disability

The report of the May 1998 VA joints examination provides 
confusing findings regarding the range of motion of the 
appellant's cervical spine.  The report states, "Lateral 
bending to the left is 0 to 80, to the right is 0 to 8.  
Lateral bending to the left is 0 to 28, to the right is 0 to 
14.  Rotation and lateral bending to the right cause 
increased pain."  (emphasis added).  Presumably, there are 
some typographical errors present in this aspect of the 
examination report regarding the distinction between lateral 
bending and rotation and/or the actual range of motion being 
described.  The Board, however, is not equipped to determine 
what the examiner actually meant.  Since in order to consider 
Diagnostic Code 5290 for limitation of motion of the cervical 
spine, the Board must have an accurate assessment of the 
appellant's range of motion, it will be necessary to return 
the veteran's case to the RO for a new examination.  See 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  


2.  Osteoarthritis disabilities

The RO has assigned a single disability rating of 20 percent 
for 4 major joints (both of the appellant's shoulders and 
both of his knees) and 1 group of minor joints (the 
appellant's thoracic spine).  It does not appear that the RO 
has considered each of these osteoarthritis disabilities 
separately.  Further, the RO failed to provide the appellant 
with the criteria required for higher disability ratings for 
each of these joints, were they to be evaluated separately.  
Complicating this matter further, is the fact that any 
impairment to the thoracic spine was not included in the 
discussion set out in the May 1998 VA joints examination.  
Additionally, with regard to the appellant's shoulders, the 
findings on that examination differ significantly from the 
September 16, 1999 examination report, so it is unclear 
whether the appellant's shoulder disability has improved or 
if the 1999 examination report is merely less thorough.  A 
new examination must be conducted.  



3.  Lumbar spine disability

At the January 2000 hearing, the appellant reported that pain 
from his lower back ran from his hips down to his calves.  
This was not noted in the examination report.  Further, the 
appellant reported that he wore a back brace when the pain 
was particularly severe.  He explained that he did not wear 
the brace more frequently because it was too restrictive.  
Although the examination report from May 1998 indicates that 
the appellant used a cane periodically, no back brace is 
mentioned.  Finally, contrary to the relatively benign 
symptoms noted in the May 1998 examination report, when 
examined in September 1999, it was noted that the appellant 
had residual from an old back injury and back surgery, which 
was severe enough to prevent him from performing any 
occupation involving labor or sitting.  It was explained that 
sitting was very painful for the appellant, and that the 
appellant's disability was unlikely to improve even with 
further medical treatment.  Based upon a review of the 
record, it is unclear whether the May 1998 VA joints 
examination of the appellant's spine was incomplete or 
whether the appellant's lumbar spine disability has greatly 
worsened.  Regardless of the explanation, a new examination 
must be conducted.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

2.  The appellant should be afforded a VA 
examination to assess the severity of his 
service-connected neck disability.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  All necessary tests and 
studies should be conducted.

The examiner should note any abnormal 
neurologic findings attributable to the 
appellant's neck disability.  The 
examiner should fully describe the 
appellant's surgical scar.  The examiner 
should identify the appellant's range of 
motion of the cervical spine, and he or 
she should provide the range of motion 
for full range of motion in degrees, so 
that the extent of any loss of motion may 
be known.  Likewise, the extent of any 
functional loss present with respect to 
the cervical spine due to weakened 
movement, excess fatigability, 
incoordination or pain on use should also 
be noted.  Furthermore, the examiner 
should state whether any pain claimed by 
the veteran is supported by adequate 
pathology and is evidenced by his visible 
behavior.  Any additional impairment on 
use should be described in terms of the 
degree of additional range-of-motion 
loss.  

3.  The appellant should be afforded a VA 
examination to assess the severity of his 
service-connected osteoarthritis of the 
thoracic spine, shoulders, and knees.  
The claims folder should be made 
available to the examiner for review 
before the examination.  All necessary 
tests and studies should be conducted.

The examiner should note any loss of 
motion of the thoracic spine as well as 
any abnormal neurologic findings 
attributable to the appellant's thoracic 
spine disability.  Likewise, the range of 
motion of the veterans' shoulders and 
knee should be set forth and the extent 
to which this may deviate from normal 
should be identified.  The extent of any 
functional loss present with respect to 
the thoracic spine, the shoulders, and 
the knees due to weakened movement, 
excess fatigability, incoordination or 
pain on use should also be noted.  
Furthermore, the examiner should state 
whether any pain claimed by the veteran 
is supported by adequate pathology and is 
evidenced by his visible behavior.  Any 
additional impairment on use should be 
described in terms of the degree of 
additional range-of-motion loss.

4.  The appellant should be afforded a VA 
examination to assess the severity of his 
service-connected lumbar spine 
disability.  The claims folder should be 
made available to the examiner for review 
before the examination.  All necessary 
tests and studies should be conducted.

The examiner should note any abnormal 
neurologic findings attributable to the 
appellant's lumbar spine.  The examiner 
should fully describe the appellant's 
surgical scar.  The examiner should 
identify the appellant's range of motion 
for the lumbar spine and the extent to 
which this may deviate from normal.  The 
extent of any functional loss present 
with respect to the back due to weakened 
movement, excess fatigability, 
incoordination or pain on use should also 
be noted.  Furthermore, the examiner 
should state whether any pain claimed by 
the veteran is supported by adequate 
pathology and is evidenced by his visible 
behavior.  Any additional impairment on 
use should be described in terms of the 
degree of additional range-of-motion 
loss.  

5.  Thereafter, the RO should readjudicate 
these claims, and in doing so consider 
whether separate ratings for each of the 
joints affected by osteoarthritis is 
warranted or would provide a greater 
benefit to the veteran.  If any benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits.  It also should include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the any issue as may remain on appeal, as 
well as the criteria for separately 
evaluating the arthritis of the shoulders, 
thoracic spine and knees as may be 
appropriate.  A reasonable period of time 
should be allowed for response.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 





directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




